DETAILED ACTION
PLEASE NOTE: A new examiner, Amar Movva, has been assigned to this case.  Applicant is advised to note the revised contact information in the Conclusion section of this office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al.(US 20200411445 A1), hereinafter Chen.
Regarding claim 1, Chen teaches (See Fig.1 annotated below) an integrated circuit (IC) structure, comprising: an inorganic die (element 200, see paragraph 27, 28, 
    PNG
    media_image1.png
    577
    951
    media_image1.png
    Greyscale

Regarding claim 2, Chen teaches the IC structure of claim 1, wherein the inorganic die (element 200) includes an inorganic substrate (element 202, see 
Regarding claim 3, Chen teaches the IC structure of claim 1, wherein the inorganic die (element 200) includes one or more inorganic interconnect layers (112 and 212), and the inorganic interconnect layers include an inorganic dielectric (e.g. silicon oxide; See paragraph 31,36).  
Regarding claim 4, Chen teaches the IC structure of claim 3, wherein the one or more inorganic interconnect layers are (element 112) between an inorganic substrate (element 202) of the inorganic die (200) and the one or more organic interconnect layers (element 106; See paragraph 30).  
Regarding claim 5, Chen teaches the IC structure of claim 4, wherein the one or more inorganic interconnect layers are one or more first inorganic interconnect layers (element 112), the inorganic die includes one or more second inorganic interconnect layers (element 212), and the inorganic substrate is between the one or more first inorganic interconnect layers (element 112) and the one or more second inorganic interconnect layers (element 212).  
Regarding claim 6, Chen teaches the IC structure of claim 3, wherein an inorganic substrate (element 202) of the inorganic die (element 200) is between the one or more inorganic interconnect layers (element 212) and the one or more organic interconnect layers (element 106).  
Regarding claim 7, Chen teaches the IC structure of claim 1, wherein the inorganic die (element 200) includes at least one device layer (element 203). 
Regarding claim 8, Chen teaches the IC structure of claim 7, wherein the at least one device layer (element 203) includes one or more transistors or one or more diodes (See paragraph 34).  
Regarding claim 10, Chen teaches a radio frequency (RF) assembly (e.g. Fig. 4 annotated below), comprising: an RF circuitry die (element 200, see paragraph 32); and an IC structure (See Fig. 4 annotated below) coupled to the RF circuitry die (element 200), wherein the IC structure includes an inorganic die (another element 200; Fig. 4 has plurality of element 200. See paragraph 48 and paragraph 27, 28, 33) and one or more organic interconnect layers (elements 106 and 400’, see paragraph 30) on the inorganic die, wherein at least one organic interconnect layer in the one or more organic interconnect layers includes at least one passive component electrically coupled to an electrical pathway in the at least one organic interconnect layer (note that that various interconnects 404 in the dielectric of the organic interconnect layer are separated from one another by the dielectric 402 and thus would inherently form capacitors between the separated electrical interconnects.  See for example [0043] which describes these various electrical interconnects that are separated from one another.  Moreover [0050] expressly discloses that elements of the redistribution structure 400 may used to form a capacitor or inductor), the organic interconnect layers include an organic dielectric (e.g. polyimide; see paragraph 30), and the one or more organic interconnect layers (element 400’, see paragraph 48, 43) are between the RF circuitry die and the inorganic die.  

    PNG
    media_image2.png
    438
    779
    media_image2.png
    Greyscale


Regarding claim 14, Chen teaches the RF (See Fig. 4 annotated above) assembly of claim 10, further comprising: a mold material (element 300) around the RF circuitry die.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200411445 A1), hereinafter Chen.
Regarding claim 9, Fig. 1 of Chen discloses of the RF assembly of claim 1 but Chen lacks details about the implementation of a through-substrate via (TSV) in the inorganic die but Fig. 12 of Chen teaches the implementation of a through-substrate via (TSV) in the inorganic die (200).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the through-substrate via (TSV) as taught in Fig.12 of Chen in Fig. 1 of Chen in the inorganic die (200). Implementation of through-substrate via (TSV) helps to improve electrical connectivity, increase device density and reduce signal routing length.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li et al. (US 20200111921 A1), hereinafter Li.
Regarding claim 11, Chen teaches the RF assembly of claim 10. Chen lacks details on the height of conductive lines in at least one of the organic interconnect layers. Li et al. teach that the height of the conductive lines of the organic interconnect layers is between 5 microns and 35 microns (See paragraph 28, 29, 30, 40, 41).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the device of Chen, the height of the conductive lines in at least one of the organic interconnect layers such that it is between 5 microns and 35 microns, as taught by Li et al.  Keeping the height of the conductive layers between 5 microns and 35 microns would facilitate the device integration aspect during fabrication.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Marimuthu et al. (US 20100133704 A1).
Regarding claim 12, Chen teaches the RF assembly of claim 10. Chen lacks details about whether the RF circuitry die can be coupled to the IC structure by solder. Marimuthu teaches that one die can be coupled to another die through solder (See Fig. 3f and paragraph of Marimuthu et al. Fig. 3f also shows that the solder elements are connected to the interconnect layers of element 134).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coupling technique of two semiconductor devices through solder, as taught by Marimuthu, to couple the RF circuitry die and the IC structure, as taught by Chen. Connecting two semiconductor devices through solder provides manufacturing benefit of building the packages/semiconductor devices separately.
Claim 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20200411445 A1) in view of Matsumoto (US 20210005578 A1).
Regarding claim 13, Chen teaches a radio frequency (RF) assembly, comprising an RF circuitry die but lacks details on the inclusion of power amplifier circuitry, switching circuitry, driver circuitry, logic circuitry, or matching network circuitry in the RF die. Matsumoto teaches (See paragraph 7, 8, 9, 10) the implementation of power amplifier in the RF module. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power amplifier in the RF module, as taught by Matsumoto in the RF 
Regarding claim 15, Chen teaches (e.g. Fig.1 annotated above) the RF module includes an RF circuitry die (element 102, see paragraph 27) coupled to organic interconnect layers (element 106, see paragraph 30) on an inorganic die (element 200, see paragraph 27, 28, 33) wherein at least one organic interconnect layer in the one or more organic interconnect layers includes at least one passive component electrically coupled to an electrical pathway in the at least one organic interconnect layer (note that that various interconnects 404 in the dielectric of the organic interconnect layer are separated from one another by the dielectric 402 and thus would inherently form capacitors between the separated electrical interconnects.  See for example [0043] which describes these various electrical interconnects that are separated from one another.  Moreover [0050] expressly discloses that elements of the redistribution structure 400 may used to form a capacitor or inductor).  Chen, however,  lacks details on a communication device with circuit board; and a radio frequency (RF) module coupled to the circuit board. 
Matsumoto teaches a communication device (See paragraph 184) where the RF module (including elements 11,12, 22 in Fig. 1A annotated below) is coupled to the circuit board (element 30, See Fig. 1A annotated below and paragraph 68, 71 of Matsumoto). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the RF module as taught by 

    PNG
    media_image3.png
    295
    541
    media_image3.png
    Greyscale

Regarding claim 17, the combination of Chen and Matsumoto teaches the communication device of claim 15, wherein a number of the organic interconnect layers between the inorganic die and the RF circuitry die is between 2 and 8 (See paragraph 30 of Chen).
Regarding claim 18, the combination of Chen and Matsumoto teaches the circuit board is a motherboard (See paragraph 69 of Matsumoto; external substrate 90 is also a circuit board functionally and it is a mother board also).
Regarding claim 19, Chen teaches the communication device of claim 15 but Chen lacks details about the implementation of antenna. Matsumoto teaches about communicatively coupling an antenna (element 5 in Matsumoto) to the RF circuitry die (see paragraph 94 and Fig. 3A of Matsumoto). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate an antenna with the RF 
Regarding claim 20, Chen teaches the communication device of claim 15 but Chen lacks details on whether the communication device is a wearable device, a handheld device, or a laptop computing device. Matsumoto teaches that the communication device could be used as a mobile phone (see paragraph 184 of Matsumoto). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the communication device of Chen as a mobile phone (handheld device), as taught by Matsumoto.
Claim 16 is rejected under 35 U.S.C.103 as being unpatentable over Chen (US 20200411445 A1) in view of Matsumoto (US 20210005578 A1), as applied to claim 15, and further in view of Shin et al. (US 20190276618 A1) - hereinafter ‘Shin’.
Regarding claim 16, the combination of Chen and Matsumoto teaches the communication device of claim 15. Chen also teaches polyimide for the organic dielectric material but lacks details of the polyimide material properties, in particular the coefficient of thermal expansion. Shin teaches polyimide has a coefficient of thermal expansion that is less than 20 parts per million per degree Celsius (See paragraph 84 of Shin).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the references of Chen & Matsumoto with the organic interconnect layers, a polyimide dielectric which has a 
It is well known that materials will expand when heated and shrink when cooled. A low coefficient of thermal expansion of the organic dielectric (less than 20 parts per million per degree Celsius) will improve the mechanical properties of the semiconductor devices.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection relies on a different interpretation than that applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898